 

 

COMMERCIAL LEASE AGREEMENT

By this private agreement Mr Spavone Massimo, born in Napoli on March 12, 1967,
VAT ID no. SPVMSM67C12F839Y, residing in Napoli, via Orazio 151/C, leases to
Chiurazzi Internazionale S.r.l., with registered office in Viale della
Resistenza 26, 80012 Calvizzano, Napoli (Italy), in the person of the Sole
Director Mr. Paul Deloughery: an industrial metal building of about 600 m2, with
an annex cement building of about 260 m2 provided with restrooms, offices,
canteen and changing room and an exclusive use forecourt of about 1,100 m2, all
of the foregoing being located in Casoria (Napoli), Via Capri n°1 and being
further described and stated in the attached plan, which shall be signed and
annexed to this agreement and shall form an integral part thereof. The lessee
undertakes to use the leased premises with normal due diligence and to return
them as is, except for ordinary wear and tear.

The lease shall be governed by the following covenants and conditions:

1. The lease term shall be six years beginning on December 01, 2010. The lessee
shall be entitled to resolve this agreement pursuant to art. 27 of Italian Law
no. 392/78.

[HANDWRITTEN NUMBER: 4875]

2. The lease price as of December 01, 2010 and throughout 2011 shall amount to €
3,250.00 per month to be paid upfront in installments by the 5th day of each
month, subject to the methods mutually agreed by the parties from time to time.
The lessee may not, for any reason whatsoever, delay the payment of the rent and
of the expenses and no objection or action may be raised until after the payment
of due installments. In case of failure to pay the rent by the agreed due dates,
the lessee shall also be bound to pay interest on arrears at the annual legal
rate.

[HANDWRITTEN NUMBER: 5,025]

3. The parties agrees that: (i) as of January 01, 2012 the predetermined rent
shall amount to € 3,350.00 per month; (ii) as of January 01, 2013 the
predetermined rent shall amount to € 3,450.00 per month; (iii) as of January 01,
2014 the predetermined rent shall amount to € 3,450.00 per month; (iv) as of
January 01, 2015 the predetermined rent shall amount to € 3,550.00 per month;
(v) as of January 01, 2016 the predetermined rent shall amount to € 3,650.00 per
month.

[HANDWRITTEN NUMBER: 5,415]

4. Pursuant to art. 32 of Italian Law 392/78, the parties agree that, in case of
renewal of the agreement, the rent as of December 01, 2016 shall amount to €
3,650.00 per month, plus the adjustment equal to 75% of the changes in the
consumer price index for the previous year, as established by ISTAT and
published in the Italian Official Journal under Italian Law 392/78. It is
understood that the rent shall be adjusted on an annual basis according to the
above-mentioned methods.

 

--------------------------------------------------------------------------------

 

 

5. The leased premises shall be used for industrial, commercial and craft
purposes and the lessee may not sublet the premises under art. 36 of Italian Law
392/78.

6. The lease shall be renewable for the same term upon expiration, unless
terminated by registered letter with return receipt to be received at least one
year prior to expiration.

7. Pursuant to art. 27 of Italian Law 392/78, the parties agree that the lessee
shall be entitled to terminate the agreement at any time by giving a 6 months’
notice to the lessor by registered letter.

8. The lessor declares that the premises comply with building and town planning
regulations since a building permit was granted.

9. The lessee declares to have examined the premises and to have found them
suitable for the intended use and undertakes to return them in the same state
upon termination of the agreement, except for wear and tear resulting from use
thereof under this agreement.

10. The lessee may not make any addition that cannot be removed at any time
without damaging the premises and any other innovation without prior written
consent from the owner. The lessee shall bear the cost of small maintenance
repairs, including but not limited to water, lighting, gas, plumbing and
sanitary systems, locks, gate operators, keys, doors, windows and shutters, wall
and ceiling surfaces, and flooring. Should the lessee fail to take appropriate
measures, the lessor shall arrange them and pay for the charges using the
deposit.

11. The lessor undertakes to repair eaves gutters by December 31, 2010 in order
to prevent seepage and damage to the premises.

12. The lessor agrees to the installation of an alarm system in the premises by
the lessee.

13. The lessee shall expressly hold the lessor harmless against direct and
indirect damages that may result from acts or failures to act by other tenants
or third parties. The lessee undertakes to comply with and to ensure its
employees comply with rules of civil-neighborly behavior.

14. It is expressly agreed that the lessee may not exercise nuisance-causing
activities or any activities prohibited by law and by applicable regulations in
the leased premises. Consequently, the lessee shall be solely and directly
liable to authorities and third parties for any damages, claims and consequences
resulting from the exercise of its activities. To this end, the lessee shall
also obtain any authorizations that may be required to exercise its activities
and undertakes with immediate effect to pay damages, if any, to the leased
premises and to any third parties.

15. In case of repairs to the premises to be made during the lease term, the
lessee shall be entitled to the rights provided under art. 1584 of the Italian
Civil Code. Should damages or hindrances pertaining to the possession of the
premises arise,

 

 

 

--------------------------------------------------------------------------------

 

 

the lessee shall notify the lessor under the provisions of articles 1172 and
1586 of the Italian Civil Code.

16. The lessor may inspect the premises covered by this agreement or have them
inspected at any time by giving a reasonable period of notice to the lessor.

17. The sum of € 6,500.00 deposited by the lessee as a guarantee, of which the
lessor acknowledges receipt, shall be returned after the premises are duly
returned and may under no circumstances be used as rent. This sum shall be
replenished if used and, upon request of either party, may be increased or
decreased on a pro-rata basis according to changes in rent. Such sum shall be
non-interest bearing.

18. The lessee shall pay for the stamp duty, for the receipt and for the
registration tax to the extent provided for by applicable laws.

19. The lessee shall take out an insurance policy in favor of the lessor with a
major insurance company against risks and fire, tenants’ liability and
neighbors’ liability for damages up to a value of at least € 500,000.00.

20. Applicable laws shall apply in the event of a delay in the delivery of the
premises.

21. The clauses under this private agreement shall have full force and effect
between the parties, unless waived or amended by special laws on leases, where
applicable.

22. For the purposes of performance of this agreement, the lessee elects its
domicile at the premises located in Casoria (Napoli), Via Capri 1.

 

(Place and Date)

[Signatures]

             

 

 

 